     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 1 of 22 Page ID #:4




 1 Jordan Susman, Esq. (SBN 246116)
     jsusman@nolanheimann.com
 2 Margo Arnold, Esq. (SBN 278288)
     marnold@nolanheimann.com
 3 NOLAN HEIMANN LLP
     16133 Ventura Boulevard, Suite 820
 4 Encino, California 91436
     Telephone: (818) 574-5710
 5 Facsimile: (818) 574-5689
 6 Attorneys for Plaintiffs Clint Eastwood
 7 and Garrapata, LLC
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11 CLINT EASTWOOD, an individual;          )       Case No.:
                                           )
12   GARRAPATA, LLC, a California limited )
     liability company,                    )       COMPLAINT FOR DAMAGES
13                                         )
                  Plaintiffs,              )
14                                         )       1. VIOLATION OF CALIFORNIA
             vs.                           )           CIVIL CODE SECTION 3344;
15                                         )
                                           )       2. VIOLATION OF COMMON LAW
16   SERA LABS, INC., a Delaware           )           RIGHT OF PUBLICITY;
     corporation; GREENDIOS dba            )
                                           )       3. FALSE ENDORSEMENT
17   EUPHORIC, a California corporation;   )          UNDER THE LANHAM ACT
     FOR OUR VETS, LLC dba PATRIOT         )          (15 U.S.C. § 1125(A));
18                                         )
     SUPREME, an Arizona limited liability )       4. TRADEMARK INFRINGEMENT
19   company; DOES 1-30, inclusive,        )          (15 U.S.C. § 1114(1)(A));
                                           )
20                Defendants.              )       5. COMMON LAW TRADEMARK
                                           )          INFRINGEMENT;
21                                         )
                                           )       6. DEFAMATION;
22                                         )       7. FALSE LIGHT INVASION OF
                                           )          PRIVACY
23                                         )
                                           )
24                                         )       DEMAND FOR JURY TRIAL
                                           )
25
                                           )
                                           )
26
27
28
                                             -1-
                                          COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 2 of 22 Page ID #:5




 1         Plaintiffs Clint Eastwood and Garrapata, LLC, by and through their
 2 undersigned attorneys, allege upon knowledge as to themselves and their own acts

 3 and allege upon information and belief as to all other matters, bring this Complaint.

 4                                   INTRODUCTION
 5         1.    For more than 60 years, Clint Eastwood has been one of the most
 6 famous actors, producers, and directors in the world. Mr. Eastwood is fiercely

 7 protective of his name and image, and has rarely licensed either for the promotion of

 8 products outside of the movies he acted in or directed. Like many of his most famous

 9 characters, Mr. Eastwood is not afraid to confront wrongdoing and hold accountable

10 those that try to illegally profit off his name or likeness. Indeed, Mr. Eastwood

11 previously litigated and won a jury trial against the National Enquirer, which was

12 affirmed on appeal, after the tabloid falsely claimed to have exclusively interviewed

13 Mr. Eastwood and misappropriated his name, likeness, and personality to promote

14 and sell its product.

15         2.    This action arises from an online scam that uses a false, defamatory, and
16 wholly fabricated “news article” about Mr. Eastwood to promote and sell cannabidiol

17 (“CBD”) products. Under the headline “Big Pharma In Outrage Over Clint

18 Eastwood’s CBD: [Name of CBD Product] - He Fires Back With This!”, the

19 fraudulent “article” prominently features photographs of Mr. Eastwood and

20 references a fabricated interview with Mr. Eastwood in which he touts his purported

21 line of CBD products. In truth, Mr. Eastwood has no connection of any kind

22 whatsoever to any CBD products and never gave such an interview. Examples of the

23 fraudulent “article” are below and attached hereto as Exhibits 1 and 2.

24

25

26

27

28
                                              -2-
                                          COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 3 of 22 Page ID #:6




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
           3.     The fraudulent “article” also contains fabricated quotes from Mr.
13
     Eastwood and false allegations that “he would be stepping away from the spotlight to
14
     put more time into his wellness business” and “relations with some studios grew so
15
     tense that they ended up giving him an ultimatum - acting or his wellness line”—all
16
     of which are demonstrably untrue.
17
           4.     The fraudulent “article” contains links to purchase what it claims are Mr.
18
     Eastwood’s line of CBD products, thereby allowing the defendants to illegally profit
19
     from their misuse of Mr. Eastwood’s name, likeness, and false association with their
20
     products.
21
           5.     The unlawful actions by the defendants amount to a willful and
22
     conscious disregard for Mr. Eastwood’s rights, are knowingly false, and are
23
     intentionally designed to capitalize on the goodwill, recognition, and fame associated
24
     with Mr. Eastwood.
25
           6.     By this action, Mr. Eastwood seeks to hold accountable the persons and
26
     entities that wrongfully crafted this scheme, spread false and malicious statements of
27
     facts about him, and illegally profited off of his name and likeness.
28
                                                -3-
                                            COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 4 of 22 Page ID #:7




 1                                        PARTIES
 2         7.    Plaintiff Clint Eastwood is an individual and resident of Los Angeles
 3 County, California.

 4         8.    Plaintiff Garrapata, LLC (“Garrapata”) is a California limited liability
 5 company with its principal place of business in Los Angeles County, California. By

 6 assignment from Mr. Eastwood, Garrapata holds all trademarks related to Mr.

 7 Eastwood and Mr. Eastwood’s name and likeness rights apart from those he grants in

 8 connection with the promotion and exploitation of the films he makes. Garrapata and

 9 Mr. Eastwood are referred to collectively herein as “Plaintiffs.”

10         9.    Defendant Sera Labs, Inc. is a Delaware corporation with its principal
11 place of business in Los Angeles County, California. It is the manufacturer,

12 distributor, and seller of CBD products called Sera Relief.

13         10.   Defendant Greendios is a California corporation that does business as
14 Euphoric with its principal place of business in Los Angeles County, California. It is

15 the manufacturer, distributor, and seller of CBD products called Euphoric CBD.

16         11.   Defendant For Our Vets, LLC is an Arizona limited liability company
17 that does business as Patriot Supreme with its principal place of business in Maricopa

18 County, Arizona. It is the manufacturer, distributor, and seller of CBD products

19 called Patriot Supreme.

20         12.   Plaintiffs are unaware of the true names and capacities of defendants,
21 whether individual, corporate, associate, or otherwise, named herein as Does 1

22 through 30, inclusive, and therefore sue said defendants by such fictitious names (the

23 “Doe Defendants”). Plaintiffs will seek leave to amend this Complaint to state when

24 their true names and capacities are ascertained. (All of the Defendants, including the

25 Doe Defendants, collectively are referred to herein as “Defendants”).

26         13.   At all times mentioned in this Complaint, all of the Defendants acted in
27 concert to knowingly cause, facilitate, control, induce, or otherwise participate in the

28
                                               -4-
                                          COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 5 of 22 Page ID #:8




 1 wrongful conduct alleged herein.

 2                             JURISDICTION AND VENUE
 3         14.   The Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
 4 1338(a). This is a civil action arising under federal law, the Lanham Act of 1946 as

 5 amended (codified at 15 U.S.C. §§ 1051, et seq.). The pendent state law claims are so

 6 related to the federal claims that they form part of the same case or controversy

 7 pursuant to Article III of the United States Constitution. The Court therefore has

 8 supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).

 9         15.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
10 for several independent reasons, including: several of the Defendants “reside” in this

11 judicial district for venue purposes under 28 U.S.C. § 1391(c)(2); a substantial part of

12 the events or omissions giving rise to the claims occurred in this district.

13                             GENENRAL ALLEGATIONS
14                                      Clint Eastwood
15         16.   Clint Eastwood is recognized around the world as an icon of the
16 entertainment industry. After rising to fame in the 1950s as the star of the TV series

17 Rawhide, Mr. Eastwood became one of the world’s biggest movie stars with his roles

18 as the “Man With No Name” in a series of Westerns in the late 1960s and the Dirty

19 Harry films of the 1970s and 80s. In 1971, Mr. Eastwood directed his first of more

20 than 30 motion pictures, including the Academy Award winning Best Pictures

21 Unforgiven (1992) and Million Dollar Baby (2004). In addition to his successful

22 career in the entertainment industry, Mr. Eastwood served as the mayor of Carmel-

23 by-the-Sea in the late-1980s. In 2006, Mr. Eastwood was inducted into the California

24 Hall of Fame located at The California Museum for History, Women, and the Arts.

25 According to fellow Academy Award winner Sean Penn, Mr. Eastwood “has become

26 cinema’s Mount Rushmore . . . [and] the embodiment of American film.”

27         17.   Mr. Eastwood has a long-standing history of rejecting third party
28
                                               -5-
                                           COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 6 of 22 Page ID #:9




 1 licenses. With rare exception, Mr. Eastwood reserves the exploitation of his

 2 personality rights and the goodwill associated therewith for his motion pictures and

 3 other entertainment related projects, and for business ventures in which he is

 4 personally involved.

 5         18.   Mr. Eastwood does not have, and never has had, any association with the
 6 manufacture, promotion, and/or sale of any CBD products.

 7                                 The Fraudulent Article
 8         19.   Among the top results of an online search for “Clint Eastwood CBD” is
 9 a website for go.ushealthynews.com, with the headline “Big Pharma in Outrage over

10 Clint Eastwood’s CBD.” Below and attached hereto as Exhibit 3 is a true and

11 correct image of such a Google search.

12

13

14

15

16

17

18

19

20
           20.   In addition, Defendants send emails with the subject line, “Clint
21
     Eastwood Exposes Shocking Secret Today.” In the body of the email is an apparent
22
     article from NBC’s Today show with a picture of Mr. Eastwood under the headline
23
     “Breaking News: Clint Eastwood Exposes Shocking Secret Today.” Below and
24
     attached hereto as Exhibit 4 is a true and correct copy of one of the spam emails.
25

26

27

28
                                               -6-
                                           COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 7 of 22 Page ID #:10




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11          21.   When one clicks on the link for go.ushealthynews.com in the online
12 search results or the purported Today show report in the spam email, it takes the

13 consumer to a website featuring a fraudulent “news article” purportedly written by a

14 journalist named Alice Palmer that is automatically programmed to appear as if the

15 article was published on the date that a user views the website. The content of the

16 article generally remains the same, even when the header of the website varies. For

17 example, the website URL is sometimes allocated to www.go.ushealthynews.com,

18 but the header of the website sometimes makes it appear as if it was published by

19 “Entertainment Today.” Other times, the website URL is allocated to usmagazine-

20 trending-news.com to make it appear that the article is associated with US Weekly

21 magazine. Attached as Exhibits 1, 2, 5, 6, 7, 8, 9 are examples of the fraudulent

22 “article”.

23          22.   The CBD products advertised and sold on the fraudulent “article”
24 include Sera Relief (Exhibit 1), Euphoric CBD (Exhibit 2, 5, 6), and Patriot

25 Supreme (Exhibit 8).

26          23.   Other than the names of the products being advertised and sold, the
27 verbiage of the fraudulent “article” does not change substantially, stating among

28
                                              -7-
                                          COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 8 of 22 Page ID #:11




 1 other things:

 2
                   In an emotional 1-on-1 interview, one of America's most
 3                 respected icons revealed that he wouldn't be where he is without
 4                 CBD. We all know and love Clint Eastwood as the charismatic
                   actor and director who has never been shy about advocating for
 5                 marijuana use. He has always been focused on making movies,
 6                 going on tour, and promoting America. However, he shocked
                   everyone when he announced his new CBD line, [CBD product],
 7                 would be the next step in his career.
 8
                   In recent developments, Eastwood revealed that he would be
 9                 stepping away from the spotlight to put more time into his
10                 wellness business, now that it has grown so fast:

11                 “This was a really, really difficult decision for me. When I started
12                 this whole thing back in 2015, it really was just a part time
                   passion project and a way for me to give back. Now here we are
13                 almost 5 years later and [CBD product] has steadily grown into
14                 a full-fledged business that’s helped thousands of people become
                   pain free and much happier. My line gives me a chance to do
15                 something bigger than movies and I knew I would regret it for
16                 the rest of my life if I let that opportunity pass me by.”

17                 Eastwood went on to say that he never really expected things to
18                 get this big and that several studios and sponsors were furious
                   that he was splitting up his time. In fact, relations with some
19                 studios grew so tense that they ended up giving him an ultimatum
20                 - acting or his wellness line. . . .
21                 The product Eastwood is referring to is his breakthrough CBD
22                 wellness line [CBD product]. The star has spent the past four
                   years developing a line of highly effective and highly potent
23                 wellness products that he claims are the solution for those who
24                 don’t want to resort to using opiates.
25                 His product [CBD product] sold out within ten minutes when
26                 first launched and it seems the world can’t get enough of the
                   benefits and results.
27

28
                                                 -8-
                                             COMPLAINT
     Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 9 of 22 Page ID #:12




 1
                   Eastwood even admitted that big pharma companies are furious
                   with him after noticing a large decline in sales since [CBD
 2                 product] was launched on the market.
 3
                   “Users of [CBD product] are experiencing results that before
 4                 now were only possible through prescription medication. It’s
 5                 obviously a much cheaper, and safer alternative and because of
                   that pharmaceutical companies are finding it harder to keep
 6                 patients using their prescriptions.”
 7
                   Having a crowd of angry pharmaceutical companies is a unique
 8                 and effective endorsement for [CBD product], but Eastwood has
 9                 still been proactive in getting [CBD product] into the hands of
                   those who need it. . . .
10

11                 While making an appearance on ‘TV Show’ he gifted the cast
                   and crew with [CBD product] products and made sure every
12                 guest was given a sample of the life changing supplement. Since
13                 then, he has cultivated a huge celebrity clientele who are
                   regularly reordering the products. See for yourself!
14

15
            24.    The fraudulent “article” further states: “Eastwood’s new line has been a
16
      huge hit amongst fellow celebs who got to try the initial launch of [CBD product]”
17
      followed by a series of false testimonials from Terry Bradshaw, Sam Elliott, Michael
18
      J. Fox, and Garth Brooks about Mr. Eastwood’s purported CBD product. The
19
      fraudulent “article” concludes with a false claim that “Eastwood is offering our lucky
20
      readers the chance to try [CBD product]!” and urging people to purchase the product.
21
            25.    Links on the webpage allow the viewer to purchase the CBD products
22
      being touted by Mr. Eastwood.
23
                                 FIRST CLAIM FOR RELIEF
24
          (Violation of Cal. Civ. Code § 3344 – Garrapata Against All Defendants)
25
            26.    Plaintiffs incorporate all prior allegations of this Complaint by this
26
      reference.
27
            27.    Garrapata is the owner of the rights of publicity in Mr. Eastwood’s
28
                                                 -9-
                                             COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 10 of 22 Page ID #:13




 1 name, image, likeness, and persona for all purposes, other than those related to the

 2 promotion and exploitation of the motion pictures Mr. Eastwood makes.

 3         28.   Defendants have willfully and without authorization used Mr.
 4 Eastwood’s name, image, likeness, and persona for commercial purposes, to advertise

 5 CBD products including Sera Relief, Euphoric CBD, and Patriot Supreme, which are

 6 manufactured, distributed and/or sold by Defendants and each of them.

 7         29.   Defendants’ unauthorized use of Mr. Eastwood’s name, image, likeness,
 8 and persona constitute a commercial misappropriation in violation of Section 3344 of

 9 the California Civil Code.

10         30.   As a direct and proximate result of Defendants’ wrongful conduct,
11 Garrapata has suffered, and will continue to suffer, damages in an amount to be

12 proven at trial.

13         31.   Defendants have further been unjustly enriched by their
14 misappropriation of Mr. Eastwood’s statutory right of publicity. Accordingly,

15 Garrapata is entitled to restitution of all income, profits, and other benefits resulting

16 from Defendants’ conduct, in an amount to be determined according to proof at trial.

17         32.   Defendants’ actions as alleged herein were malicious, oppressive, and
18 fraudulent, and done with the intent to injure Plaintiffs and with a willful and

19 conscious disregard for Garrapata’s rights. As a result, Garrapata is entitled to

20 recover from Defendants punitive and exemplary damages in an amount sufficient to

21 punish and deter them and others from engaging in such acts in the future.

22                            SECOND CLAIM FOR RELIEF
23       (Violation of Common Law Right of Publicity – Garrapata Against All
24                                        Defendants)
25         33.   Plaintiffs incorporate all prior allegations of this Complaint by this
26 reference.

27         34.   Garrapata is the owner of the common law rights of publicity in Mr.
28
                                               -10-
                                           COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 11 of 22 Page ID #:14




 1 Eastwood’s name, image, likeness, and persona necessary for endorsement deals.

 2        35.    Defendants have willfully and without authorization used Mr.
 3 Eastwood’s name, image, likeness, and persona for commercial purposes, to advertise

 4 and promote the sale of CBD products including Sera Relief, Euphoric CBD, and

 5 Patriot Supreme, which are manufactured, distributed and/or sold by Defendants and

 6 each of them.

 7        36.    Defendants’ unauthorized use of Mr. Eastwood’s name, image, likeness,
 8 and persona constitutes a violation of California’s common law right of publicity.

 9        37.    As a direct and proximate result of Defendants’ wrongful conduct,
10 Garrapata has suffered, and will continue to suffer, damages in an amount to be

11 proven at trial.

12        38.    Defendants have further been unjustly enriched by their infringement of
13 Plaintiffs’ common law right of publicity. Accordingly, Garrapata is entitled to

14 restitution of all income, profits, and other benefits resulting from Defendants’

15 conduct, in an amount to be determined according to proof at trial.

16        39.    Defendants’ actions as alleged above were malicious, oppressive, and
17 fraudulent, and done with the intent to injure Plaintiffs and with a willful and

18 conscious disregard for Garrapata’s rights. As a result, Garrapata is entitled to

19 recover from Defendants punitive and exemplary damages in an amount sufficient to

20 punish and deter Defendants and others from engaging in such acts in the future.

21                             THIRD CLAIM FOR RELIEF
22   (False Endorsement (15 U.S.C. § 1125(a)) – Garrapata Against All Defendants)
23        40.    Plaintiffs incorporate all prior allegations of this Complaint by this
24 reference.

25        41.    Garrapata is the owner of the statutory and common law rights
26 associated with Mr. Eastwood’s name, image, likeness, and persona necessary for

27 endorsement deals, including Mr. Eastwood’s right to decide whether to associate

28
                                              -11-
                                           COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 12 of 22 Page ID #:15




 1 Mr. Eastwood’s name, image, likeness, or persona with any third party for purposes

 2 relating to sponsorship and/or endorsement.

 3        42.   Defendants used distinctive attributes of Mr. Eastwood’s persona,
 4 including his name, image, and likeness without permission by posting online a false

 5 “news article” that included images of Mr. Eastwood and false quotes from Mr.

 6 Eastwood and other celebrities regarding a purported line of CBD products created

 7 by Mr. Eastwood.

 8        43.   Defendants’ unauthorized uses constitute false or misleading
 9 representations of fact to falsely imply the endorsement of Defendants’ businesses

10 and products by Mr. Eastwood.

11        44.   Defendants’ unauthorized uses of Mr. Eastwood’s persona are likely to
12 confuse and deceive consumers as to Mr. Eastwood’s sponsorship and/or

13 endorsement of Defendants’ CBD products. Specifically, Defendants’ use of Mr.

14 Eastwood’s name, image, and likeness is likely to cause consumers to mistakenly

15 believe that Mr. Eastwood is associated with Defendants’ CBD products, or that he

16 sponsors or endorses Defendants’ products.

17        45.   As a direct and proximate result of the acts of false endorsement set
18 forth above, Garrapata has suffered actual damages in an amount to be proven at trial.

19        46.   Garrapata is entitled to the full range of relief available under the
20 Lanham Act, 15 U.S.C. § 1117, including, without limitation, an award of actual

21 damages and the disgorgement of Defendants’ profits arising from their false or

22 misleading acts.

23        47.   Defendants’ conduct further renders this an “exceptional” case within
24 the meaning of the Lanham Act, thus entitling Garrapata to an award of attorneys’

25 fees and costs.

26        48.   Defendants committed the unauthorized acts described above knowing
27 that they are likely to cause consumers to falsely believe that Mr. Eastwood endorses

28
                                              -12-
                                          COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 13 of 22 Page ID #:16




 1 Defendants’ brands and products. Defendants have thus willfully, knowingly, and

 2 maliciously deceived and confused the relevant consuming public, such that

 3 Garrapata is entitled to an award of treble damages.

 4                           FOURTH CLAIM FOR RELIEF
 5      (Trademark Infringement (15 U.S.C. § 1114(1)) – Garrapata Against All
 6                                       Defendants)
 7        49.    Plaintiffs incorporate all prior allegations of this Complaint by this
 8 reference.

 9        50.    Garrapata has selectively used the trademark CLINT EASTWOOD in
10 commerce in connection with products and services.

11        51.    Garrapata owns a federally registered trademark U.S. Registration No.
12 3265483 in Mr. Eastwood’s name for “Entertainment services, namely, personal

13 appearances and live performance and live recorded performances by a movie star

14 and actor” (the “Registered Mark”). A true and correct copy of Garrapata’s

15 Trademark Certificate from the United States Patent and Trademark Office is

16 attached hereto as Exhibit 10.

17        52.    The Registered Mark is a valid trademark owned by Garrapata.
18 Additionally, by virtue of Mr. Eastwood’s longstanding and continuous use of the

19 Registered Mark in commerce, Garrapata has acquired a valid common law

20 trademark in Mr. Eastwood’s name. The public has come to recognize the Registered

21 Mark as exclusively identifying Mr. Eastwood, and the mark is famous worldwide.

22        53.    Defendants infringed Garrapata’s registered and common law
23 trademarks by using the mark on the internet, including the fraudulent “article,” to

24 promote Defendants’ brands and to sell their CBD products.

25        54.    Defendants’ unauthorized use of Garrapata’s registered and common
26 law trademarks are likely to confuse and deceive consumers as to the origin,

27 sponsorship, and/or endorsement of Defendants’ CBD brands and products.

28
                                              -13-
                                           COMPLAINT
 Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 14 of 22 Page ID #:17




 1 Specifically, Defendants’ use of Mr. Eastwood’s name and mark is likely to cause

 2 consumers to mistakenly believe that Mr. Eastwood is associated with Defendants, or

 3 that he sponsors or endorses Defendants’ products.

 4          55.   As a direct and proximate result of the acts of trademark infringement
 5 set forth above, Garrapata has suffered actual damages in an amount to be proven at

 6 trial.

 7          56.   Garrapata is entitled to the full range of relief available under the
 8 Lanham Act, 15 U.S.C. § 1117, including, without limitation, an award of actual

 9 damages and the disgorgement of Defendants’ profits arising from the acts of

10 trademark infringement.

11          57.   Defendants’ conduct further renders this an “exceptional” case within
12 the meaning of the Lanham Act, thus entitling Garrapata to an award of attorneys’

13 fees and costs.

14          58.   Defendants committed the infringement described above knowing that
15 their unauthorized use of the CLINT EASTWOOD trademark is likely to cause

16 consumer confusion. Defendants have thus willfully, knowingly, and maliciously

17 deceived and confused the relevant consuming public, such that Garrapata is entitled

18 to an award of treble damages.

19                              FIFTH CLAIM FOR RELIEF
20   (Common Law Trademark Infringement – Garrapata Against All Defendants)
21          59.   Plaintiffs incorporate all prior allegations of this Complaint by this
22 reference.

23          60.   Garrapata owns a valid common law trademarks in CLINT
24 EASTWOOD for use in connection with the promotion of products and services in

25 the entertainment industry.

26          61.   The Registered Trademark is likewise a valid trademark owned by
27 Garrapata.

28
                                                -14-
                                            COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 15 of 22 Page ID #:18




 1          62.      The public has come to recognize the CLINT EASTWOOD mark as
 2 exclusively identifying Mr. Eastwood, and the mark is famous worldwide.

 3          63.      Defendants have infringed Garrapata’s trademark by using the mark on
 4 the internet, including the fraudulent “article,” to promote Defendants’ brands and

 5 sale of CBD products.

 6          64.      Defendants’ unauthorized use of Garrapata’s trademark is likely to
 7 confuse and deceive consumers as to the origin, sponsorship, and/or endorsement of

 8 Defendants’ brands and products. Specifically, Defendants’ use of Garrapata’s mark

 9 is likely to cause consumers to mistakenly believe that Mr. Eastwood is associated

10 with Defendants and/or that he sponsors or endorses Defendants’ products.

11          65.      As a direct and proximate result of the acts of trademark infringement
12 set forth above, Garrapata has suffered actual damages in an amount to be proven at

13 trial.

14          66.      Defendants acted with fraud, oppression, or malice in infringing
15 Garrapata’s mark as alleged above. As such, in addition to the other relief sought

16 herein, Garrapata is entitled to an award of punitive damages.

17                                 SIXTH CLAIM FOR RELIEF
18                    (Defamation – Mr. Eastwood Against All Defendants)
19          67.      Plaintiffs incorporate all prior allegations of this Complaint by this
20 reference.

21          68.      The fraudulent “article” contains false statements of fact, including
22 without limitation:

23                a. “In an emotional 1-on-1 interview, one of America's most respected
24                   icons revealed that he wouldn’t be where he is without CBD”;
25                b. “We all know and love Clint Eastwood as the charismatic actor and
26                   director who has never been shy about advocating for marijuana use”;
27                c. “[Mr. Eastwood] shocked everyone when he announced his new CBD
28
                                                  -15-
                                               COMPLAINT
 Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 16 of 22 Page ID #:19




 1            line, [CBD product], would be the next step in his career”;
 2         d. “Eastwood revealed that he would be stepping away from the spotlight
 3            to put more time into his wellness business”;
 4         e. “several studios and sponsors were furious that he was splitting up his
 5            time”;
 6         f. “relations with some studios grew so tense that they ended up giving
 7            him an ultimatum - acting or his wellness line”;
 8         g. “The product Eastwood is referring to is his breakthrough CBD wellness
 9            line [CBD product]”;
10         h. “The star has spent the past four years developing a line of highly
11            effective and highly potent wellness products that he claims are the
12            solution for those who don’t want to resort to using opiates”;
13         i. “Eastwood even admitted that big pharma companies are furious with
14            him after noticing a large decline in sales since [CBD product] was
15            launched on the market”;
16         j. “Eastwood has still been proactive in getting [CBD product] into the
17            hands of those who need it”;
18         k. “While making an appearance on ‘TV Show’ he gifted the cast and crew
19            with [CBD product] and made sure every guest was given a sample of
20            the life changing supplement”;
21         l. “he has cultivated a huge celebrity clientele who are regularly reordering
22            the products”;
23         m. “Eastwood’s new line has been a huge hit amongst fellow celebs who
24            got to try the initial launch of [CBD product]”;
25         n. “Eastwood didn’t want our readers to miss out on experiencing the
26            benefits of [CBD product] for themselves”;
27         o. “Eastwood is offering our lucky readers the chance to try [CBD
28
                                           -16-
                                       COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 17 of 22 Page ID #:20




 1                 product]!”;
 2              p. “Eastwood can only offer a limited amount of special bottles so you’ll
 3                 need to act quickly to take advantage of this amazing offer”.
 4        69.      The fraudulent “article” also contains false statements of fact that are
 5 attributed to Mr. Eastwood himself, including: “‘When I started this whole thing back

 6 in 2015, it really was just a part time passion project and a way for me to give back.

 7 Now here we are almost 5 years later and [CBD product] has steadily grown into a

 8 full-fledged business that’s helped thousands of people become pain free and much

 9 happier. My line gives me a chance to do something bigger than movies and I knew I

10 would regret it for the rest of my life if I let that opportunity pass me by.’”

11        70.      The fraudulent “article” also contains false statements of fact that are
12 attributed to other celebrities including, Terry Bradshaw (“‘Eastwood gave me a

13 sample of [CBD product]”) and Michael J. Fox (“‘The advances Eastwood has made

14 in the CBD industry are remarkable.’”).

15        71.      The statements in the foregoing paragraphs 68 through 70, which are
16 referred to collectively herein as the “False Statements,” are unprivileged, false, and

17 defamatory.

18        72.      The False Statements are of and concerning Mr. Eastwood in that they
19 falsely allege that Mr. Eastwood (1) uses CBD products; (2) attributes his health

20 and/or successful career to his purported use of CBD products; (3) developed and

21 announced a line of CBD products; (4) CBD products would be the next step in Mr.

22 Eastwood’s career; (5) will step away from his entertainment career to put more time

23 into his purported wellness business; (6) started a purported CBD business in 2015 as

24 a passion project; (7) his purported CBD products are a full-fledged business; (8) film

25 studios and sponsors are angry that Mr. Eastwood is splitting his time on his

26 purported CBD business; (8) some film studios gave Mr. Eastwood an ultimatum; (9)

27 pharmaceutical companies are angry with Mr. Eastwood because of his purported

28
                                                -17-
                                             COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 18 of 22 Page ID #:21




 1 CBD products; (10) has been proactive in delivering his purported CBD products to

 2 people including other celebrities; (11) is selling his purported CBD products online

 3 through the fraudulent “article’s” websites.

 4        73.   The False Statements were made with actual malice in that they were
 5 made with knowledge of their falsity and/or in reckless disregard for the truth.

 6        74.   The False Statements exposed Mr. Eastwood to hatred, contempt,
 7 ridicule, and obloquy and/or harmed Mr. Eastwood in his trade or profession.

 8        75.   As a direct and proximate result of Defendants’ conduct, Mr. Eastwood
 9 has suffered general and special damages in an amount to be determined at trial.

10        76.   The creators and publishers of the False Statements acted with malice or
11 reckless disregard for Mr. Eastwood’s rights, thereby justifying an award of punitive

12 damages.

13        77.   Unless enjoined and restrained by the Court, Defendants will republish,
14 repeat and continue to disseminate the False Statements to the continuing injury of

15 Mr. Eastwood. Such continued republication, repetition, and dissemination of the

16 False Statements will cause irreparable harm to Mr. Eastwood. Mr. Eastwood lacks

17 an adequate remedy at law insofar as damages will be very difficult to calculate for

18 such on-going injuries. By reason of the foregoing, Mr. Eastwood is entitled to

19 preliminary and permanent injunctions enjoining and restraining Defendants, and all

20 persons acting in concert with them, from republishing, repeating, distributing or

21 otherwise disseminating the False Statements set forth herein.

22                           SIXTH CLAIM FOR RELIEF
23    (False Light Invasion of Privacy – Mr. Eastwood Against All Defendants)
24        78.   Mr. Eastwood incorporates all prior allegations of this Complaint by
25 this reference.

26        79.   Defendants published the False Statements set forth in Paragraphs 68
27 through 70 herein.

28
                                             -18-
                                          COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 19 of 22 Page ID #:22




 1        80.    The False Statements are of and concerning Mr. Eastwood in that they
 2 allege that Mr. Eastwood (1) uses CBD products; (2) attributes his health and/or

 3 successful career to his purported use of CBD products; (3) developed and announced

 4 a line of CBD products; (4) CBD products would be the next step in Mr. Eastwood’s

 5 career; (5) will step away from his entertainment career to put more time into his

 6 purported wellness business; (6) started a purported CBD business in 2015 as a

 7 passion project; (7) his purported CBD products are a full-fledged business; (8) film

 8 studios and sponsors are angry that Mr. Eastwood is splitting his time on his

 9 purported CBD business; (8) some film studios gave Mr. Eastwood an ultimatum; (9)

10 pharmaceutical companies are angry with Mr. Eastwood because of his purported

11 CBD products; (10) has been proactive in delivering his purported CBD products to

12 people including other celebrities; (11) is selling his purported CBD products online

13 through the fraudulent “article’s” websites.

14        81.    The False Statements are unprivileged and false.
15        82.    To the extent that all or any of the False Statements are found not to be
16 defamatory of Mr. Eastwood, the False Statements place Mr. Eastwood in a false

17 light which would be highly offensive to a reasonable person in Mr. Eastwood’s

18 position.

19        83.    The False Statements were made with actual malice in that they were
20 made with knowledge of their falsity and/or in reckless disregard for the truth.

21        84.    As a direct and proximate result of Defendants’ conduct, Mr. Eastwood
22 has suffered general and special damages in an amount to be determined at trial.

23        85.    The creators and publishers of the False Statements acted with malice or
24 reckless disregard for Mr. Eastwood’ rights, thereby justifying an award of punitive

25 damages.

26        86.    Unless enjoined and restrained by the Court, Defendants will republish,
27 repeat and continue to disseminate the False Statements to the continuing injury of

28
                                              -19-
                                          COMPLAINT
  Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 20 of 22 Page ID #:23




 1 Mr. Eastwood. Such continued republication, repetition, and dissemination of the

 2 False Statements will cause irreparable harm to Mr. Eastwood. Mr. Eastwood lacks

 3 an adequate remedy at law insofar as damages will be very difficult to calculate for

 4 such on-going injuries. By reason of the foregoing, Mr. Eastwood is entitled to

 5 preliminary and permanent injunctions enjoining and restraining Defendants, and all

 6 persons acting in concert with them, from republishing, repeating, distributing or

 7 otherwise disseminating the False Statements set forth herein.

 8

 9                                PRAYER FOR RELIEF
10        WHEREFORE, Plaintiffs pray for judgment as follows:
11        1.     On all Claims for Relief, for an award of actual and compensatory
12 damages in the millions of dollars according to proof;

13        2.     On the First through Fifth Claims for Relief, for the disgorgement of
14 Defendants’ profits attributable to the infringement of Garrapata’s intellectual

15 property rights and rights of publicity;

16        3.     On the First, Second, Sixth, and Seventh Claims for Relief, for an award
17 of punitive damages in an amount sufficient to deter unlawful conduct by Defendants

18 in the future;

19        4.     On the Third and Fourth Claims for Relief, for treble damages;
20        5.     For preliminary and permanent injunctions restraining and enjoining
21 Defendants, and all persons acting in concert with them, from using Mr. Eastwood’s

22 name, images, likeness, persona, and trademarks;

23        6.     For preliminary and permanent injunctions restraining and enjoining
24 Defendants, and all persons acting in concert with them, from republishing,

25 repeating, distributing, or otherwise disseminating the False Statements set forth

26 herein;

27        7.     For pre-judgment and post-judgment interest according to proof and to
28
                                              -20-
                                          COMPLAINT
 Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 21 of 22 Page ID #:24




 1 the maximum extent allowed by law;

 2         8.    For attorneys’ fees and costs; and
 3         9.    For such other and further relief as the Court may deem just and proper.
 4

 5
     Dated: July 22, 2020                           NOLAN HEIMANN LLP
 6

 7                                                  By:__________________________
                                                    Jordan Susman
 8                                                  Attorneys for Plaintiffs
                                                    Clint Eastwood
 9                                                  and Garrapata, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -21-
                                          COMPLAINT
 Case 2:20-cv-06503 Document 2 Filed 07/22/20 Page 22 of 22 Page ID #:25




 1                           DEMAND FOR JURY TRIAL
 2         Pursuant to Local Rule 38-1, Plaintiffs hereby demand a trial by jury on all
 3 issues so triable.

 4
     Dated: July 22, 2020                            NOLAN HEIMANN LLP
 5

 6                                                   By:__________________________
                                                     Jordan Susman
 7                                                   Attorneys for Plaintiffs
                                                     Clint Eastwood
 8                                                   and Garrapata, LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -22-
                                          COMPLAINT
